Citation Nr: 0730190	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  07-03 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rate of improved death pension 
benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1941 to June 
1945.  He was awarded a Combat Infantryman's Badge.  The 
appellant seeks benefits as the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 determination of a Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that the appellant was entitled to a monthly pension payment 
in the amount of $73.00 from February 1, 2006.  

The appellant presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in August 2007.  A 
transcript of the hearing is associated with the claims 
folder. 

In September 2007, the Board granted the motion to advance 
this appeal on the Board's docket.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Additional development is necessary prior to further 
disposition of the claim.  The appellant asserts that she is 
entitled to the maximum allowable rate for special monthly 
death pension with aid and attendance.  The appellant argues 
that she pays $600.00 a month to receive care and this 
expense should be deducted from her countable income.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, the appellant was not provided with 
proper VCAA notice for the claim for entitlement to a higher 
rate of death pension benefits.  The appellant received no 
notice as to how the pension rate is calculated including how 
income is computed and what is excluded from income pursuant 
to 38 C.F.R. §§ 3.271, 3.272.  Thus, the Board finds that 
proper VCAA notice should be issued to the appellant and 
thereafter, the claim should be readjudicated.     

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant and her 
representative of the information and 
evidence needed to substantiate her claim 
for entitlement to a higher rate of 
improved death pension.  The notice 
should include an explanation as to how 
the income is computed pursuant to 
38 C.F.R. § 3.271 and what is excluded 
from income pursuant to 38 C.F.R. 
§ 3.272.  The notice should also ask the 
appellant to provide any evidence in her 
possession that pertains to the claim, 
including evidence relating to her annual 
income and medical expenses.  The notice 
should include appropriate notice as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

2.  Readjudicate the claim of entitlement 
to an increased rate of improved death 
pension benefits.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the appellant and her representative. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



